NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 20 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 AMELIA FINLEY,                                  No. 16-15432

                  Plaintiff-Appellant,           D.C. No. 2:14-cv-02609-DLR

   v.
                                                 MEMORANDUM*
 S. FAX, Officer #51243; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                             for the District of Arizona
                    Douglas L. Rayes, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Amelia Finley appeals pro se from the district court’s summary judgment in

her 42 U.S.C. § 1983 action alleging false arrest and imprisonment, and excessive

force. We have jurisdiction under 28 U.S.C. § 1291. We review de novo, Furnace

v. Sullivan, 705 F.3d 1021, 1026 (9th Cir. 2013), and we affirm.



        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      The district court properly granted summary judgment on Finley’s false

arrest and imprisonment claim because Finley failed to raise a genuine dispute of

material fact as to whether defendants’ conduct of detaining Finley was

unreasonable under the circumstances. See Hill v. California, 401 U.S. 797, 802

(1971) (“[W]hen the police have probable cause to arrest one party, and when they

reasonably mistake a second party for the first party, then the arrest of the second

party is a valid arrest.” (citation and internal quotation marks omitted)).

      The district court properly granted summary judgment on Finley’s excessive

force claim because Finely failed to raise a genuine dispute of material fact as to

whether defendants’ actions were objectively unreasonable under the

circumstances. See Graham v. Connor, 490 U.S. 386, 395-97 (1989) (setting forth

the objective reasonableness standard for excessive force determinations).

      Because the district court properly determined that no reasonable jury could

find that Finley’s Fourth Amendment rights were violated, we reject as without

merit Finley’s challenge to the district court’s additional determination that

defendants Fax and Anderson were not sufficiently involved in the encounter.

      The district court did not abuse its discretion in denying Finley’s request for

leave to file a sur-reply because the district court reviewed the briefing and found

no new issues raised in defendants’ reply that necessitated further argument. See

Sec. & Exch. Comm’n v. Seaboard Corp., 677 F.2d 1301, 1314 (9th Cir. 1982)


                                           2                                     16-15432
(setting forth standard of review).

      Finley’s motion for leave to file an amended notice of appeal (Docket Entry

No. 3) is denied as unnecessary.

      AFFIRMED.




                                        3                                  16-15432